DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A through 1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (US 2002/0017952, henceforth referred to as Nakai) in view of TgardTM 200 Series, Thermally Conductive Insulators by Laird, © Copyright 2010 Laird Technologies, Inc.  (henceforth referred to as TgardTM). 
Regarding claims 1 & 12, Nakai (i.e. Figs. 2-3) disclose a radio frequency ("RF") transistor amplifier (integrated radio frequency signal output module having a power amplifier and an isolator element, Fig. 2), comprising:
a submount (30, a single dielectric multilayer substrate);
an RF transistor amplifier die (MMIC-Monolithic Microwave Integrated Circuit chip, 31) mounted on top of the submount (30); and
a multi-layer encapsulation (consisting of 32, heat radiation spacers, 41, a metal case member which is formed by a soft magnetic material, and 42, a lid member which is similarly formed by a soft magnetic material, and which cooperates with the metal case member 41 to cover the radio frequency signal output module having a power amplifier and an isolator element) that at least partially covers the RF transistor amplifier die (covers the whole MMIC 31, i.e. the RF transistor amplifier die),
wherein the multi-layer encapsulation (32-41-42) includes a first dielectric layer (? 32) and a first conductive layer (42),
wherein the first dielectric layer (32) is between a top surface of the RF transistor amplifier die (31) and the first conductive layer (42). 
Nakai, however, is not explicit about the heat radiation spacers layer 32 to be a dielectric material.
TgardTM is a heat radiation spacer material of a silicone/boron nitride composite fiberglass-reinforced pads and are used when the lowest thermal resistance and highest dielectric strength is needed for Power semiconductors packages, M0SFETs and IGBTs.  in Fig. 14A, exemplarily discloses a female-type coaxial cable connector (i.e. 1400A) including a pair of springs (i.e. coaxial cable center conductor contactor 1405). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use TgardTM is a heat radiation spacer for layer 32 as a substitution of equivalents for transferring the heat of the power transistor through the metal case 41 and cover 42 because of its high thermal conductivity and because of its high breakdown voltage this layer will function as a dielectric shield    between the metal cover 42 and the die. Further per claim 12, and an electrical circuit that is formed on the first conductive layer i.e. the lid member layer 42 of soft magnetic material cooperates with the metal case member 41 to cover the radio frequency signal output module having a power amplifier and an isolator element and provides an RF ground for the circuit and thus considered as an electrical circuit that is formed on the first dielectric layer opposite the RF transistor amplifier die.
Regarding claim 8, Nakai further teaches that the RF transistor amplifier is mounted on an RF board, and the first conductive layer is electrically connected to the RF board.
Allowable Subject Matter
Claims 2-3, 6, 7, 13-14, 16-18, 20, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The above-mentioned claims are allowable because the closest prior art Nakai, doesn’t explicitly teach, 
-a second dielectric layer (claim 2), 
-the first conductive layer is positioned to reduce coupling between an RF input connection to the RF transistor amplifier die and an RF output connection to the RF transistor amplifier die (claims 3, 16), 
-the first conductive layer is configured to reduce an inductance of a bond wire connection to the RF transistor amplifier die (claim 6),
-the first conductive layer comprises an antenna element (claims 7, 22),
- the electrical circuit of claim 12 comprises an impedance matching circuit (claim 13),
- the electrical circuit of claim 12 comprises an interdigitated finger capacitor (claim 14),
- the electrical circuit of claim 12 is electrically connected to an external circuit through at least one bond wire (claim 20).
Claims 35-38, 40-41 are allowed over the closest prior, Shilimkar et. al., “RF LDMOS Transistor Plastic Immunity Enhancement in Power Amplifier Module for 5G Applications” made of record and not relied upon is considered pertinent to applicant's disclosure. Shilimkar teaches RF transistor amplifier die and a plurality of bond wires electrically connecting the RF transistor amplifier die to an external circuit wherein an encapsulation includes a grounded conductive layer (ground shield between gate and drain, see Fig. 4) positioned immediately adjacent at least one of the bond wires. However, Shilimkar doesn’t teach multi-layer encapsulation, rather teaches single layer plastic encapsulation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843